Title: [Diary entry: 27 January 1790]
From: Washington, George
To: 

Wednesday 27th. Did business with the Secretaries of the Treasury & War—With the first respecting the appointment of Superintendants of the Light Houses, Buoys &ca. and for building one at Cape Henry—With the latter for nominating persons (named in a list submitted to me) for paying the Military Pensionrs. of the United States and the policy and advantages (which might be derived from the measure) of bringing Mr. Alexr. McGillivray Chief of the Creek Nation here being submitted to

me for consideration I requested that a plan might be reported by which Governmt. might not appear to be the Agent in it, or suffer in its dignity if the attempt to get him here should not succeed.